

115 HRES 193 IH: Protecting health coverage for all Americans.
U.S. House of Representatives
2017-03-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV115th CONGRESS1st SessionH. RES. 193IN THE HOUSE OF REPRESENTATIVESMarch 10, 2017Mr. Krishnamoorthi (for himself, Mr. Evans, Mr. Raskin, Mrs. Torres, Mr. Langevin, Mr. Espaillat, Mr. Cicilline, Mr. Cohen, Mr. Payne, Mr. Lipinski, Mr. Brady of Pennsylvania, Mr. Kildee, Mr. Perlmutter, Ms. Michelle Lujan Grisham of New Mexico, Ms. Eddie Bernice Johnson of Texas, Mr. Ellison, Mr. Suozzi, Mr. Clay, Mr. Meeks, Mr. Soto, Mr. Doggett, Mr. Yarmuth, Ms. Sánchez, and Mr. Khanna) submitted the following resolution; which was referred to the Committee on Energy and CommerceRESOLUTIONProtecting health coverage for all Americans.
	
 Whereas before the passage of the Patient Protection and Affordable Care Act, over 3,000 Americans died each month due to lack of health care;
 Whereas the Patient Protection and Affordable Care Act has expanded health insurance to over 20 million Americans;
 Whereas thanks to the Patient Protection and Affordable Care Act, for the first time, over 90 percent of Americans have health insurance;
 Whereas every health plan is strengthened by the protections of the Patient Protection and Affordable Care Act—
 (1)adult children can stay on their parent’s health plans until they turn 26; (2)insurance plans can no longer refuse coverage to millions of Americans with pre-existing conditions;
 (3)annual and lifetime caps on the amount paid for health care; and (4)health care plans now need to meet basic minimum standards of coverage; and
 Whereas according to the nonpartisan Congressional Budget Office, a repeal of the Patient Protection and Affordable Care Act would result in—
 (1)18 million Americans losing their health care; (2)health insurance premiums increasing by more than 20 percent;
 (3)the Federal budget deficit increasing by $137 billion in a decade; and (4)3 million jobs being lost nationwide; Now, therefore, be it
	
 That it is the sense of the House of Representatives that any replacement for the Patient Protection and Affordable Care Act must—
 (1)keep costs to health care consumers at or below their current rates; and (2)keep the uninsured rate at or below its current level.
			